 



Exhibit 10.30
SOMAXON PHARMACEUTICALS, INC.
2005 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
     Somaxon Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
pursuant to its 2005 Equity Incentive Award Plan (the “Plan”), hereby grants to
the individual listed below (“Participant”), the right to purchase the number of
shares of the Company’s Stock set forth below (the “Shares”) at the purchase
price set forth below. This Restricted Stock award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Restricted Stock Agreement.

         
Participant:
       
 
       
 
        Grant Date:   October 8, 2007
 
        Purchase Price per Share:   $0.0001 per share
 
       
Total Number of Shares of Restricted Stock:
  20,000    
 
        Vesting Schedule:   Subject to Section 5.12 of the Restricted Stock
Agreement, 5,000 Shares shall vest upon the acceptance of the NDA for SILENORTM
and 15,000 Shares shall vest upon the approval of the NDA for SILENORTM, subject
to Participant’s continued service to the Company as an Employee, Director or
Consultant on each such date.

     By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement. If
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

                  SOMAXON PHARMACEUTICALS, INC.       PARTICIPANT
 
               
By:
          By:    
 
           
Print Name:
        Print Name:  
 
               
Title:
             
 
             
Address:
  3721 Valley Centre Drive, Suite 500
San Diego, CA 92130       Address:      
 
             
 
               
 
             

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Somaxon Pharmaceuticals, Inc., a Delaware corporation (the “Company”), has
granted to Participant the right to purchase the number of shares of Restricted
Stock under the Company’s 2005 Equity Incentive Award Plan (the “Plan”)
indicated in the Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.
ARTICLE II
GRANT OF RESTRICTED STOCK
     2.1 Grant of Restricted Stock. In consideration of Participant’s past
and/or continued employment with or service to the Company or a Parent or
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the "Grant Date”), the Company
irrevocably grants to Participant the right to purchase the number of shares of
Stock set forth in the Grant Notice (the “Shares”), upon the terms and
conditions set forth in the Plan and this Agreement.
     2.2 Purchase Price. The purchase price per Share (the “Purchase Price”)
shall be as set forth in the Grant Notice, without commission or other charge.
The payment of the Purchase Price shall be paid by cash or check.
     2.3 Issuance of Shares. The issuance of the Shares under this Agreement
shall occur at the principal office of the Company, upon payment of the Purchase
Price by Participant, simultaneously with the execution of this Agreement by the
parties (the “Issuance Date”). Subject to the provisions of Article IV below, on
the Issuance Date, the Company shall issue the Shares (which shall be issued in
Participant’s name).
     2.4 Conditions to Issuance of Stock Certificates. The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:
          (a) The admission of such Shares to listing on all stock exchanges on
which such Stock is then listed; and

A-1



--------------------------------------------------------------------------------



 



          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and
          (d) The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state, local or foreign
tax law, the Company (or other employer corporation) is required to withhold
upon issuance of such Shares; and
          (e) The lapse of such reasonable period of time following the Issuance
Date as the Administrator may from time to time establish for reasons of
administrative convenience.
     2.5 Rights as Stockholder.
          (a) Except as otherwise provided herein, upon delivery of the Shares
to the escrow holder pursuant to Article IV, Participant shall have all the
rights of a stockholder with respect to said Shares, subject to the restrictions
herein, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares.
          (b) Any and all cash dividends paid on the Shares (or other securities
at the time held in escrow pursuant to Article IV and the Joint Escrow
Instructions) and any and all Shares, capital stock or other securities or other
property received by or distributed to Participant with respect to, in exchange
for or in substitution of the Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Company’s Repurchase Option (as defined in Section 3.1 below) and the
restrictions on transfer in Section 3.4 below until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement (or, if such
Shares are no longer outstanding, until such time as such Shares would have been
released from the Company’s Repurchase Option pursuant to this Agreement). In
addition, except as set forth in Section 5.12, in the event of any merger,
consolidation, share exchange or reorganization affecting the Shares, including,
without limitation, a Change in Control, then any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) that is by reason of any such transaction received with respect to, in
exchange for or in substitution of the Shares shall also be subject to the
Company’s Repurchase Option (as defined in Section 3.1 below) and the
restrictions on transfer in Section 3.4 below until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement (or, if such
Shares are no longer outstanding, until such time as such Shares would have been
released from the Company’s Repurchase Option pursuant to this Agreement), and
any such assets or other securities received by or distributed to Participant
with respect to, in exchange for or in substitution of any Unreleased Shares
shall be immediately delivered to the Company to be held in escrow pursuant to
Article IV.
     2.6 Consideration to the Company. In consideration of the issuance of the
Shares by the Company, Participant agrees to render faithful and efficient
services to the Company or any Parent or Subsidiary. Nothing in the Plan or this
Agreement shall confer upon Participant any right to (a) continue in the employ
of the Company or any Parent or Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Parents and Subsidiaries, which are
hereby expressly reserved, to discharge Participant, if Participant is an
Employee, or (b) continue to provide services to the Company or any Parent or
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or its Parents

A-2



--------------------------------------------------------------------------------



 



and Subsidiaries, which are hereby expressly reserved, to terminate the services
of Participant, if Participant is a consultant, at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company, a Parent or a Subsidiary
and Participant, or (c) continue to serve as a member of the Board or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge Participant in accordance with the
Company’s Bylaws.
ARTICLE III
RESTRICTIONS ON SHARES
     3.1 Repurchase Option. Subject to the provisions of Section 3.2 below, if
Participant has a Termination of Service (as defined below) before all of the
Shares are released from the Company’s Repurchase Option (as defined below), the
Company shall, upon the date of such Termination of Service (as reasonably fixed
and determined by the Company), have an irrevocable, exclusive option, but not
the obligation, for a period of ninety (90) days after the date Participant has
a Termination of Service, to repurchase all or any portion of the Unreleased
Shares (as defined below in Section 3.3) at such time (the “Repurchase Option”)
at the Purchase Price per Share (the “Repurchase Price”). The Repurchase Option
shall lapse and terminate ninety (90) days after the Participant’s Termination
of Service. The Repurchase Option shall be exercisable by the Company by written
notice to Participant or Participant’s executor (with a copy to the escrow agent
appointed pursuant to Section 4.1 below) and, at the Company’s option, by
delivery to Participant or Participant’s executor with such notice of payment in
cash or a check in the amount of the Repurchase Price times the number of Shares
to be repurchased (the “Aggregate Repurchase Price”). Upon delivery of such
notice and the payment of the Aggregate Repurchase Price, the Company shall
become the legal and beneficial owner of the Shares being repurchased and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Shares being
repurchased by the Company. In the event the Company repurchases any Shares
under this Section 3.1, any dividends or other distributions paid on such Shares
and held by the escrow agent pursuant to Section 4.1 and the Joint Escrow
Instructions shall be promptly paid by the escrow agent to the Company.
     3.2 Release of Shares from Repurchase Restriction. The Shares shall be
released from the Company’s Repurchase Option on such dates and in such amounts
as the Shares become vested in accordance with the vesting schedule set forth in
the Grant Notice. Any of the Shares released from the Company’s Repurchase
Option shall thereupon be released from the restrictions on transfer under
Section 3.4. In the event any of the Shares are released from the Company’s
Repurchase Option, any dividends or other distributions paid on such Shares and
held by the escrow agent pursuant to Section 4.1 and the Joint Escrow
Instructions shall be promptly paid by the escrow agent to Participant.
     3.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Company’s Repurchase Option are referred to herein as
“Unreleased Shares.”
     3.4 Restrictions on Transfer.
          (a) Subject to repurchase by the Company pursuant to Section 3.1 and
Section 3.4(b), no Unreleased Shares or any dividends or other distributions
thereon or any interest or right therein or part thereof, shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to sale or other disposition by Participant or his
or her successors in interest by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such sale or other
disposition be voluntary or involuntary or by operation of law by judgment,

A-3



--------------------------------------------------------------------------------



 



levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted sale or other disposition thereof
shall be null and void and of no effect.
          (b) Notwithstanding any other provision in this Agreement, with the
consent of the Administrator, the Unreleased Shares may be transferred to
certain Permitted Transferees, subject to the terms and conditions set forth in
Section 11.3(b) of the Plan.
     3.5 Definition of Termination of Service. “Termination of Service” shall
mean the last to occur of Participant’s Termination of Consultancy, Termination
of Directorship or Termination of Employment, as applicable. Participant shall
not be deemed to have a Termination of Service merely because of a change in the
capacity in which the Participant renders service to the Company or any Parent
or Subsidiary (i.e., Participant is an Employee and becomes a Consultant) or a
change in the entity for which the Participant renders such service (i.e., an
Employee of the Company becomes an Employee of a Subsidiary), unless following
such change in capacity or service the Participant is no longer serving as an
Employee, Independent Director or Consultant of the Company or any Parent or
Subsidiary.
ARTICLE IV
ESCROW OF SHARES
     4.1 Escrow of Shares. To ensure the availability for delivery of
Participant’s Unreleased Shares upon repurchase by the Company pursuant to the
Repurchase Option under Section 3.1, Participant hereby appoints the Secretary
of the Company, or any other person designated by the Administrator as escrow
agent, as his or her attorney-in-fact to assign and transfer unto the Company,
such Unreleased Shares, if any, repurchased by the Company pursuant to the
Repurchase Option pursuant to Section 3.1 and any dividends or other
distributions thereon, and shall, upon execution of this Agreement, deliver and
deposit with the Secretary of the Company, or such other person designated by
the Administrator, any share certificates representing the Unreleased Shares,
together with the stock assignment duly endorsed in blank, attached to the Grant
Notice as Exhibit C to the Grant Notice. The Unreleased Shares and stock
assignment shall be held by the Secretary of the Company, or such other person
designated by the Administrator, in escrow, pursuant to the Joint Escrow
Instructions of the Company and Participant attached as Exhibit D to the Grant
Notice, until the Company exercises its Repurchase Option as provided in Section
3.1, until such Unreleased Shares are released from the Company’s Repurchase
Option, or until such time as this Agreement no longer is in effect. Upon
release of the Unreleased Shares from the Company’s Repurchase Option, the
escrow agent shall deliver to Participant the certificate or certificates
representing such Shares in the escrow agent’s possession belonging to
Participant, or shall deliver to Participant evidence of such Shares being
released from such escrow if such Shares are uncertificated, in either case in
accordance with the terms of the Joint Escrow Instructions attached as Exhibit D
to the Grant Notice, and the escrow agent shall be discharged of all further
obligations hereunder. If the Shares are held in book entry form, then such
entry will reflect that the Shares are subject to the restrictions of this
Agreement. Except as set forth in Section 5.12, if any assets or other
securities received by or distributed to Participant with respect to, in
exchange for or in substitution of such Unreleased Shares are held by the escrow
agent pursuant to this Section 4.1 and the Joint Escrow Instructions, such
assets or other securities shall also be subject to the restrictions set forth
in this Agreement and held in escrow pending release of the Unreleased Shares
with respect to which such assets or other securities relate from the Company
Repurchase Option (or, if such Unreleased Shares are no longer outstanding,
until such time as such Unreleased Shares would have been released from the
Company’s Repurchase Option).

A-4



--------------------------------------------------------------------------------



 



     4.2 Transfer of Repurchased Shares. Participant hereby authorizes and
directs the Secretary of the Company, or such other person designated by the
Administrator, to transfer the Unreleased Shares as to which the Repurchase
Option has been exercised from Participant to the Company.
     4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.
ARTICLE V
OTHER PROVISIONS
     5.1 Adjustment for Stock Split. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company, the Administrator shall
make appropriate and equitable adjustments in the Unreleased Shares subject to
the Repurchase Option and the number of Shares, consistent with any adjustment
under Section 12.1 of the Plan. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Shares, to any and all
shares of capital stock or other securities or other property or cash which may
be issued in respect of, in exchange for, or in substitution of the Shares, and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.
     5.2 Taxes. Participant has reviewed with Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. Participant understands that Participant will recognize ordinary
income for federal income tax purposes under Section 83 of the Code as and when
the Repurchase Option lapses. Participant understands that Participant may elect
to be taxed for federal income tax purposes at the time the Shares are purchased
by Participant rather than as and when the Repurchase Option lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the date of purchase. A form of election under
Section 83(b) of the Code is attached to the Grant Notice as Exhibit E.
     PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), AND THE
COMPANY AND ITS REPRESENTATIVES SHALL HAVE NO OBLIGATION OR AUTHORITY TO MAKE
THIS FILING ON PARTICIPANT’S BEHALF.
     Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment (which payment may be made in cash, by
deduction from other compensation payable to Participant or in any form of
consideration permitted by Section 16.3 of the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares. As provided in Section 16.3 of
the Plan, the Administrator may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company or a
Parent or Subsidiary, as applicable, withhold shares of Stock otherwise issuable
under an Award (or allow the return of shares of Stock) having a Fair Market
Value equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan, the number of shares of Stock which may be withheld with
respect to the issuance, vesting, exercise or payment of any Award (or which may
be repurchased from the Participant of such Award within six months (or such
other period as may be determined by the

A-5



--------------------------------------------------------------------------------



 



Administrator) after such shares of Stock were acquired by the Participant from
the Company) in order to satisfy the Participant’s federal, state, local and
foreign income and payroll tax liabilities with respect to the issuance,
vesting, exercise or payment of the Award shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum.
     The Company shall not be obligated to deliver any new certificate
representing vested Shares to Participant or Participant’s legal representative
unless and until Participant or Participant’s legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state and local
taxes applicable to the taxable income of Participant resulting from the
issuance, lapsing of restrictions on or sale of the Shares.
     5.3 Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Shares. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.
     5.4 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legends that may be
required by state or federal securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.
     5.5 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Participant shall
be addressed to Participant at the address given beneath Participant’s signature
on the Grant Notice. By a notice given pursuant to this Section 5.5, either
party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

A-6



--------------------------------------------------------------------------------



 



     5.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.7 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the State of California without regard to conflicts
of laws thereof. Should any provision of this Agreement be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
     5.8 Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     5.9 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Participant and by a duly
authorized representative of the Company.
     5.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
     5.11 Entire Agreement. The Plan and this Agreement (including all Exhibits
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.
     5.12 Effect of Change in Control; Certain Terminations.
          (a) Notwithstanding anything to the contrary in the Plan, in the event
of a Change in Control prior to the acceptance and/or the approval of the NDA
for SILENOR™, 50% of the unvested Shares will vest immediately prior to the
consummation of the Change in Control, and the remaining 50% of the unvested
Shares will be converted at the time of the consummation of the Change in
Control into the right to receive cash based on the value of the transaction, as
determined by the Board, in its sole discretion, which cash would be paid upon
attainment of the remaining performance objectives. For purposes of
clarification, if at the time of a Change in Control the acceptance of the NDA
for SILENOR™ has not yet occurred, 25% of any such cash would be paid upon the
acceptance of the NDA for SILENOR™ and 75% of any such cash would be paid upon
the approval of the NDA for SILENOR™. If at the time of a Change in Control the
acceptance of the NDA for SILENOR™ has occurred, 100% of any such cash would be
paid upon the approval of the NDA for SILENOR™.
          (b) Notwithstanding anything to the contrary in the Plan, in the event
of Participant’s discharge by the Company without Cause (as defined in the
Employment Agreement, dated as of ___, ___, between Participant and the Company
(as amended from time to time, the “Employment Agreement”), or Participant’s
resignation for Good Reason (as defined in the Employment Agreement), in each
case following the consummation of a Change in Control but prior to the
acceptance and/or the approval of the NDA for SILENOR™, any such cash held by
the Company or its successor shall be paid in full to Participant on the date of
termination.

A-7



--------------------------------------------------------------------------------



 



     5.13 Arbitration. Any dispute or controversy between Company and
Participant, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in San Diego,
California administered by the American Arbitration Association in accordance
with its National Rules for the Resolution of Employment Disputes then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Company and Participant. The Company shall pay all
of the direct costs and expenses in any arbitration hereunder and the
arbitrator’s fees and costs; provided, however, that the arbitrator shall have
the discretion to award the prevailing party reimbursement of its, his or her
reasonable attorney’s fees and costs. The Company and Participant hereby
expressly waive their right to a jury trial.
     5.14 Section 409A of the Code.
          (a) This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the payments
payable under Section 5.12(b) above shall be paid no later than the later of:
(i) the fifteenth (15th) day of the third month following Participant’s first
taxable year in which such severance benefit is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such severance
benefit is no longer subject to substantial risk of forfeiture, as determined in
accordance with Code Section 409A and any Treasury Regulations and other
guidance issued thereunder. To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.
          (b) Notwithstanding anything to the contrary in this Agreement, if at
the time of Participant’s termination of employment with the Company Participant
is a “specified employee” as defined in Section 409A of the Code, as determined
by the Company in accordance with Section 409A of the Code, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Participant is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion shall be paid or distributed to Participant during the
thirty (30) day period commencing on the earlier of (x) the date that is six
(6) months following Participant’s termination of employment with the Company,
(y) the date of Participant’s death, or (z) the earliest date as is permitted
under Section 409A of the Code.

A-8



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                    , have read and approve the foregoing Restricted Stock Grant
Notice and Restricted Stock Award Agreement (the “Agreement”). In consideration
of issuing to my spouse the shares of the common stock of Somaxon
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of the Company issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

     
Dated:                     ,           
   
 
   
 
  Signature of Spouse

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned,                     , hereby sells,
assigns and transfers unto Somaxon Pharmaceuticals, Inc., a Delaware corporation
(the “Company”),                      shares of the common stock of the Company
standing in its name of the books of said corporation represented by Certificate
No. ___ herewith and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Award Agreement between the Company and the undersigned dated
                    ,      .

     
Dated:                     ,           
   
 
   
 
  [Name of Participant]

     INSTRUCTIONS: Please do not fill in the blanks other than the signature
line. The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Participant.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO RESTRICTED STOCK AWARD GRANT NOTICE

JOINT ESCROW INSTRUCTIONS
                    ,      
Secretary
Somaxon Pharmaceuticals, Inc.
3721 Valley Centre Drive, Suite 500
San Diego, CA 92130
Ladies and Gentlemen:
     As escrow agent (the “Escrow Agent”) for both Somaxon Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and the undersigned recipient of
shares of common stock of the Company (the “Participant”), you are hereby
authorized and directed to hold in escrow the documents delivered to you
pursuant to the terms of that certain Restricted Stock Award Agreement
(“Agreement”) between the Company and the undersigned (the “Escrow”), including
any stock certificate(s) and the Assignment(s) in Blank, in accordance with the
following instructions:
     1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option as defined in the Agreement), the Company shall give to
Participant and you a written notice specifying the number of shares of stock to
be purchased, the purchase price and the time for a closing hereunder at the
principal office of the Company. Participant and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.
     2. As of the date of closing of the repurchase indicated in such notice,
you are directed (a) to date the stock assignments necessary for the repurchase
and transfer in question, (b) to fill in the number of shares being repurchased
and transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be repurchased and transferred, to the Company
or its assignee.
     3. Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Participant does hereby irrevocably constitute and appoint you as Participant’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph and the Agreement,
Participant shall exercise all rights and privileges of a stockholder of the
Company while the stock is held by you.
     4. Upon written request of Participant, but no more than once per calendar
month, unless the Company’s Repurchase Option has been exercised, you will
deliver to Participant a certificate or certificates or evidence of book entry
in the name of Participant representing so many shares of stock as are not then
subject to the Repurchase Option. Within one hundred twenty (120) days after the
termination of the Company’s Repurchase Option in accordance with the terms of
the Agreement, you will deliver to Participant a certificate or certificates or
evidence of book entry in the name of Participant representing the aggregate
number of shares held or issued pursuant to the Agreement and not repurchased
pursuant to the Repurchase Option set forth in Section 3.1 of the Agreement.

D-1



--------------------------------------------------------------------------------



 



     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Participant, you shall deliver all of the same to the Participant and shall be
discharged of all further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Participant while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor. The Company will reimburse you
for any reasonable attorneys’ fees with respect thereto.
     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

D-2



--------------------------------------------------------------------------------



 



     15. Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the Secretary of the Company, and
any notice to be given to the Participant or you shall be addressed to the
address given beneath Participant’s and your signatures on the signature page to
this Agreement. By a notice given pursuant to this Section 15, any party may
hereafter designate a different address for notices to be given to that party.
Any notice, which is required to be given to Participant, shall, if the
Participant is then deceased, be given to Participant’s designated beneficiary,
if any by written notice under this Section 15. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly obtained by the United States Postal Service.
     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to conflicts of law thereof.
(Signature Page Follows)

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed these Joint Escrow
Instructions as of the date first written above.

              Very truly yours,
 
            SOMAXON PHARMACEUTICALS, INC.
 
       
 
  By:    
 
     
 
  Name:    
 
  Title:    
 
       
 
  Address:   3721 Valley Centre Drive, Suite 500
San Diego, CA 92130
 
            PARTICIPANT:
 
             
 
       
 
  Address    
 
       
 
       
 
       

ESCROW AGENT:

         
By:
       
 
 
 
Secretary, Somaxon Pharmaceuticals, Inc.     

Address:      3721 Valley Centre Drive, Suite 500
San Diego, CA 92130

D-4



--------------------------------------------------------------------------------



 



EXHIBIT E

TO RESTRICTED STOCK AWARD GRANT NOTICE

FORM OF 83(B) ELECTION AND INSTRUCTIONS
     These instructions are provided to assist you if you choose to make an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the shares of common stock of Somaxon Pharmaceuticals, Inc.
transferred to you. Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.
     The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

1.   Complete Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)   2.   Prepare the cover letter to the
Internal Revenue Service (sample letter attached as Attachment 2).   3.   Send
the cover letter with the originally executed Section 83(b) election form and
one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.   4.   One (1) copy must be sent to Somaxon Pharmaceuticals,
Inc. for its records and one (1) copy must be attached to your federal income
tax return for the applicable calendar year.   5.   Retain the Internal Revenue
Service file stamped copy (when returned) for your records.

     Please consult your personal tax advisor for the address of the office of
the Internal Revenue Service to which you should mail your election form.

E-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT E
ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock
of Somaxon Pharmaceuticals, Inc., a Delaware corporation (the “Company”).

1.   The name, address and taxpayer identification number of the undersigned
taxpayer are:      
                                                                            
                                                                            
SSN:                                                                    The
name, address and taxpayer identification number of the Taxpayer’s spouse are
(complete if applicable):      
                                                                            
                                                                            
                                                                            
SSN:                                                                2.  
Description of the property with respect to which the election is being made:  
                                             (___) shares of Common Stock of the
Company.   3.   The date on which the property was transferred was
                    . The taxable year to which this election relates is
calendar year ___.   4.   Nature of restrictions to which the property is
subject:       The Shares are subject to repurchase at their original purchase
price if unvested as of the date of termination of employment, directorship or
consultancy with the Company.   5.   The fair market value at the time of
transfer (determined without regard to any lapse restrictions, as defined in
Treasury Regulation Section 1.83-3(a)) of the Shares was $                    
per Share.   6.   The amount paid by the taxpayer for Shares was ____ per share.
  7.   A copy of this statement has been furnished to the Company.

         
Dated:                     ,      
  Taxpayer Signature    
 
       

E-1-1



--------------------------------------------------------------------------------



 



The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

         
Dated:                     ,      
  Spouse’s Signature    
 
       

Signature(s) Notarized by:
                                                                 
                                                                 

E-1-2



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT E
SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE
                    ,      
VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED
Internal Revenue Service
[Address where taxpayer files returns]

                      Re:   Election under Section 83(b) of the Internal Revenue
Code of 1986
 
  Taxpayer:                             Taxpayer’s Social Security Number:      
                    Taxpayer’s Spouse:                           Taxpayer’s
Spouse’s Social Security Number:    
 
                 

Ladies and Gentlemen:
     Enclosed please find an original and one copy of an Election under Section
83(b) of the Internal Revenue Code of 1986, as amended, being made by the
taxpayer referenced above. Please acknowledge receipt of the enclosed materials
by stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.
Very truly yours,
                                                                          
            
Enclosures

cc:         Somaxon Pharmaceuticals, Inc.

E-2-1



--------------------------------------------------------------------------------



 



Agreements entered into with:
Meg M. McGilley
Sugan E. Dubé
Jeffrey W. Raser
Philip Jochelson, M.D.
James J. L’Italien, Ph.D.
Matthew W. Onaitis
Brain T. Dorsey
Robert L. Jones
